Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/29/2022.
Applicant's election with traverse of claims  in the reply filed on 0920/2022 is acknowledged.  The traversal is on the ground(s) that Applicant does not agree that there is a search burden for the examiner.  This is not found persuasive because the method claims require specific steps that would entail further searching when compared to the apparatus claims due to the nature of "configured to" type language and intended use, for example, in claim 15, the limitation " wherein the step of adjusting the air supply in correlation with the climate monitored parameters comprises one of injecting C02, injecting gaseous H20, heating and cooling the air supply." 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28a” has been used to designate both "air supply inlet" and "air supply outlet".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
Claim 6 includes a typo, "further including lighting units 5 mounted to said grow rack" should
read "further including lighting units mounted to said grow rack".  
Claim 12 appears to have a typo, as it reads “further comprising orienting the gas supplied to 
each said aerated cell the gas evacuated from each aerated cell such that a looping gas flow is formed at each local aerated cell.” From context it appears it should read “further comprising orienting the gas supplied to each said aerated cell and the gas evacuated from each aerated cell such that a looping gas flow is formed at each local aerated cell.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite due to the limitation “wherein local forced gas flows are formed distinctly at each said aerated cells for both supplying and evacuating gas locally at each said aerated cell” as there is no structure recited for creating the forced gas flows. Language to correct this could include “wherein the supply and evacuation ducts create local forced gas flows at each said aerated cell” or similar. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lengthwisely” in claim 2 is used by the claim to mean “in a lengthwise fashion,” while there is not an accepted meaning as this not a recognized word. The term is indefinite because the specification does not clearly redefine the term. The applicant is required to define this word on the record. 
Claim 8 is rejected as indefinite. The claim language “wherein said environment command and control unit comprises at least one of a CO2 gas source and a gaseous H20 gas source is connected to said cell gas supply duct” renders the claim indefinite as the “is connected” is unclear if the H20 gas source is required in addition to the C02 gas source. Additionally, the use of “is allowed” in the limitation “wherein elemental gaseous fractional component optimization of CO2, 02 and H20 in said local cell pathways is allowed” renders the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rossi (US 20180359946 A1).
Regarding claim 1, Rossi discloses a combined grow rack and ventilation system for plants 
comprising: at least a first grow rack (1, see fig 4) comprising: a frame (2, see fig 4), at least two vertically spaced and superimposed shelves (support trays 5a, 5b and 5c, see fig 4) carried by said frame, for carrying a number of potted plants; and a local aerated cell (4a, 4b and 4c) corresponding to each said shelf for the plants to grow therein; a grow rack ventilation system comprising: a cell gas supply duct (22) at each said aerated cell, said cell gas supply duct defining a gas inlet for connection to a gas supply (22 connected to technical compartment 3 with refrigeration unit, see fig 4), and a gas outlet (24) disposed near said aerated cell for supplying gas to said aerated cell; a cell gas evacuation duct (32) at each said aerated cell, said cell gas evacuation duct defining a gas inlet (34) disposed near said aerated cell for evacuating gas from said aerated cell, and an outlet for connection to a gas discharge (32 functionally connected to technical compartment 3 with heating/cooling device); a positive pressure device (fan for duct 22, see para 0043) providing positive pressure in each said cell gas supply duct; and a negative pressure device (fan for duct 32, see para 0048) providing negative pressure in each said cell gas evacuation duct; wherein local forced gas flows are formed distinctly at each said aerated cells for both supplying and evacuating gas locally at each said aerated cell (gas flows created by supply duct 22 and evacuation duct 32). 
	Regarding claim 5, Rossi discloses the combined grow rack and ventilation system for plants as defined in claim 1, wherein said positive pressure device and said negative pressure device both include fans (fan for duct 22 and fan for duct 32, see paras 0043 and 0048).

	Regarding claim 7, Rossi discloses the combined grow rack and ventilation system for plants as defined in claim 1, further including an environment command and control unit (control means that can adjust the heating and cooling and therefore the pressure devices, i.e. fans, see paras 0036-0044) operatively connected to at least one of said positive and negative pressure devices for controlling said local forced gas flows in said aerated cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1).
Regarding claim 10, Rossi discloses the combined grow rack and ventilation system for plants as 
defined in claim 1, wherein grow rack ventilation system comprises a ventilation duct at each said aerated cell, said ventilation duct comprising one cell gas supply duct (22) and one cell gas evacuation duct (32) forming a unit.
Rossi discloses the claimed invention except for there being two supply ducts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the supply ducts to allow for greater airflow to the plants and therefore allowing increased photosynthesis rates, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.	  

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) as applied to claim 1 above and further in view of Volpe (US 20180042192 A1).
Regarding claim 2, Rossi discloses the combined grow rack and ventilation system for plants as 
defined in claim 1, wherein said aerated cells each define a longitudinal direction for disposing plants there along (longitudinal direction being the direction parallel to grow shelves 5a, 5b and 5c).
	Rossi fails to disclose with said air outlets of said cell gas supply ducts and said air inlets of said cell gas evacuation ducts extending lengthwisely along said longitudinal direction for locally aerating the plants along the longitudinal direction.
	Volpe teaches with said air outlets of said cell gas supply ducts and said air inlets of said cell gas evacuation ducts extending lengthwisely along said longitudinal direction for locally aerating the plants along the longitudinal direction (duct openings along the length of the horizontal shelf, see paras 0005 & 0006). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rossi with the longitudinally spaced air ducts to allow for greater airflow to reach all the plants in each cell to allow for maximal photosynthesis for each plant. 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) as applied to claim 1 above and further in view of Carson (US 10390496 B2).
Regarding claim 4, Rossi discloses the combined grow rack and ventilation system for plants as 
defined in claim 1.
	Rossi fails to disclose wherein said inlets of said cell gas supply dusts and said outlets of said cell gas evacuation ducts are positioned in such a way relative to one another that said local forced gas flows form a loop within said local aerated cells.
	Carson teaches wherein said inlets of said cell gas supply dusts and said outlets of said cell gas evacuation ducts are positioned in such a way relative to one another that said local forced gas flows form a loop within said local aerated cells (see looping airflow in figs 2 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rossi with the looping airflow of Carson to allow the plants greater airflow exposure and increased carbon dioxide availability to allow for a greater photosynthesis rate. 

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) as applied to claim 1 above and further in view of Ivanescu (US 10842095 B2).
Regarding claim 6, Rossi discloses the combined grow rack and ventilation system for plants as 
defined in claim 1, further including lighting units (61) mounted to said grow rack and extending within each said aerated cell for illuminating the plants therein.
	Rossi fails to disclose said lighting units disposed near said gas outlets of said cell gas evacuation ducts for concurrently evacuating heat generated by the lighting units when gas is evacuated from said aerated cells.
	Ivanescu teaches said lighting units (104) disposed near said gas outlets (111) of said cell gas evacuation ducts for concurrently evacuating heat generated by the lighting units when gas is evacuated from said aerated cells (airflow removes heat generated by grow light assemblies, see col 4, lines 19-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rossi with the lights near the gas evacuation duct to allow for heat evacuation to allow the plants receive the optimal lighting but refrain from becoming overheated. 

Claim(s) 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) as applied to claims 1 and 7 above, and further in view of Bogner (US 10806099 B2, as cited by applicant in IDS dated 10/23/2022).
Regarding claim 3, Rossi discloses the combined grow rack and ventilation system for plants as 
defined in claim 1, a frame (2, see fig 4), at least two vertically spaced and superimposed shelves (support trays 5a, 5b and 5c, see fig 4) carried by said frame, for supporting a number of potted plants; and a local aerated cell (4a, 4b and 4c) corresponding to each said shelf for the plants to grow therein.
	Rossi fails to disclose there being a second rack, and a grow rack locomotion device that allows said second grow rack to be movable relative to said first grow rack.
	Bogner teaches a second rack (second rack 203, see para 0047) and a grow rack locomotion device that allows said second grow rack to be movable relative to said first grow rack (Mobile to allow for positioning or repositioning of the racks relative to one another, actuation mechanism 312 which is used to move rack 310, see figs 17 and 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rossi with a second rack to allow for increased planting and crop yield and a rack locomotion device to allow easy access to various rack for tending to the plants or cleaning.

Regarding claim 8, Rossi discloses the combined grow rack and ventilation system for plants as 
defined in claim 7.
	Rossi fails to disclose wherein said environment command and control unit comprises at least one of a CO2 gas source and a gaseous H20 gas source is connected to said cell gas supply duct wherein elemental gaseous fractional component optimization of CO2, 02 and H20 in said local cell pathways is allowed.
	Bogner teaches wherein said environment command and control unit comprises at least one of a CO2 gas source (control valve 135 coupled with carbon dioxide supply, see para 0055) and a gaseous H20 gas source is connected to said cell gas supply duct, wherein elemental gaseous fractional component optimization of CO2, 02 and H20 in said local cell pathways is allowed (keeps optimal carbon dioxide levels, see para 0055). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rossi with the carbon dioxide supply and control means to ensure the air flowing to the plants has an optimal carbon dioxide content to provide the plants ideal conditions for photosynthesis. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) in view of Bogner (US 10806099 B2, as cited by applicant in IDS dated 10/23/2022) as applied to claim 8 above, and further in view of Moffitt (US 11089744 B2).
Regarding claim 9, the modified reference teaches the combined grow rack and ventilation 
system for plants as defined in claim 8.
	The modified reference fails to teach  wherein said environment command and control unit further comprises a CPU for controlling at least one of the positive and negative pressure devices, CO2 concentration, H20 concentration and temperature of the gas supplied in said cell gas supply ducts (control unit 1060 which includes processors for adjusting the controllers, including the carbon dioxide sensors, temperature, humidity, etc., see col 9, lines 24-43).
	Moffitt teaches 	wherein said environment command and control unit further comprises a CPU (control unit 1060 which includes processors for adjusting the controllers, including the carbon dioxide sensors, temperature, humidity, etc., see col 9, lines 24-42) )for controlling at least one of the positive and negative pressure devices, CO2 concentration, H20 concentration and temperature of the gas supplied in said cell gas supply ducts.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rossi with the CPU for controlling the C02 concentration of Moffitt in order to ensure the growing conditions are kept at an optimal level without requiring excessive supervision by the user. 

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) in view of Reid (US 10767888 B2).
Regarding claim 11, Rossi discloses a method of aerating plants within a combined grow rack 
and ventilation system for plants as defined in claim 1 (see abstract and fig 1), comprising: enabling gas to be supplied locally to each said aerated cell from said cell gas supply ducts (22) through said gas outlets of said cell gas supply ducts (24); and enabling gas to be evacuated locally at each aerated cell through said gas inlets (34) of said cell gas evacuation ducts into said cell gas evacuation ducts (32).
	Rossi does not explicitly disclose generating positive gas pressure within said cell gas supply ducts, however as seen in para 0044, the warm supply ducts can be closed to prevent warm air from entering the cultivation area, which would generate a positive gas pressure in the supply ducts. 
	Rossi fails to disclose generating negative air pressure within said cell gas evacuation ducts.
Reid teaches generating positive gas pressure within said cell gas supply ducts (see col 6, lines 10-17) and generating negative air pressure within said cell gas evacuation ducts (see col 6, lines 10-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rossi with the positive and negative pressures of Reid to ensure the airflow is kept moving throughout each aerated cell such that the plants have sufficient air needed to conduct photosynthesis. 

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 20180359946 A1) in view of Reid (US 10767888 B2) as applied to claim 11 above, and further in view of Carson (US 10390496 B2).
Regarding claim 12, the modified reference teaches the method of aerating plants as defined in 
claim 11. 
The modified reference fails to teach further comprising orienting the gas supplied to each said 
aerated cell the gas evacuated from each aerated cell such that a looping gas flow is formed at each local aerated cell.
Carson teaches further comprising orienting the gas supplied to each said aerated cell the gas 
evacuated from each aerated cell such that a looping gas flow is formed at each local aerated cell (see looping airflow in figs 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the looping airflow of Carson to allow the plants greater airflow exposure and increased carbon dioxide availability to allow for greater photosynthesis rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it pertains to similar growing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644